707 S.E.2d 239 (2011)
STATE of North Carolina
v.
Mario Pier FORTUNE.
No. 43P11.
Supreme Court of North Carolina.
April 7, 2011.
Ann B. Petersen, Chapel Hill, for Fortune, Mario Pier.
John F. Maddrey, Assistant Solicitor General, for State of N.C.
David Saacks, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 25th of January 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."